DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive because of following reason:
Applicant argues that:
U.S. Patent No. 10,776,916, Claim 1 recites a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels. In contrast, U.S. Patent Application No. 16/998,358, Claim 1 recites dividing pixels of the second image into a first subset and a second subset. 
Examiner respectfully disagrees for the following reason:
US 10776916 recites the limitation “a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels..” (emphasis added) and instant Application US 16/998358 recites, “ dividing pixels of the second image into a first subset and a second subset” (without reciting phrase “mutually exclusive”. Thus, it is clear the limitation recited in US 10776916 is narrower than the limitation recited in the instant application. Therefore, “a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels” of US 10776916 fully encompasses and dividing pixels of the second image into a first subset and a second subset” of the instant Application. 
Applicant argues that:
U.S. Patent No. 10,776,916, Claim 1 recites an elliptic calculation module configured to estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis. In contrast, U.S. Patent Application No. 16/998,358, Claim 1 recites estimating a position of a first edge of the receptacle along the first axis based on the counts of the pixels at each point along the first axis. 
Examiner respectfully disagrees for the following reason:
Again, Applicant did not clearly explain how the limitation “estimating a position of a first edge of the receptacle along the first axis based on the counts of the pixels at each point along the first axis” of the Instant Application are distinct from the “an elliptic calculation module configured to estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis” of US 10776916. It appears that the limitation recited in US 10776916 is narrower than the limitation recited in the instant application. Therefore, “an elliptic calculation module configured to estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis” of US 10776916 fully encompasses and reads on the limitation “estimating a position of a first edge of the receptacle along the first axis based on the counts of the pixels at each point along the first axis” of the instant Application. 
Applicant argues that:

Examiner respectfully disagrees for the following reason:
Similarly, Applicant did not clearly explain how the limitation “estimating a position of a second edge of the receptacle along the first axis based on the counts of the pixels at each point along the first axis” of the Instant Application are distinct from the “an elliptic calculation module configured to estimate a position of a second edge of the receptacle based on a position of the second local maximum along the first axis” of US 10776916. It appears that the limitation recited in US 10776916 is narrower than the limitation recited in the instant application 16/998358. Therefore, “an elliptic calculation module configured to estimate a position of a second edge of the receptacle based on a position of the second local maximum along the first axis” of US 10776916 fully encompasses and reads on the limitation “estimating a position of a second edge of the receptacle along the first axis based on the counts of the pixels at each point along the first axis” of the instant Application. 
Please note that, the removal of the certain features (as indicated above) from claim 1 of the instant application made claim 1 a broader version of claim 1 of US 10776916. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re 
If Applicant still believes, Claim 1 of the Instant Application is distinct (not broader) from the claim 1 of US 10776916. It is respectfully requested to provide evidence or support from the speciation or drawing, how claim 1 of the instant Application are different from the claim 1 of US 10776916.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10776916. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10776916 with obvious wording variation. See table below for comparisons:
Pending Application 16/998358
US 10776916
1. A computer system comprising: an input configured to receive a first image of medication located in a receptacle 

4. A vision system comprising: The computer system of claim 1; and the camera.
1. A machine comprising: a camera configured to capture a first image of medication held by a receptacle; memory hardware that stores code; and processor hardware that executes the code stored by the memory hardware, wherein the code implements: a color processing module configured to create a second image based on the first image in which each pixel of the second image is identified by a single value; a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels, wherein pixels of the first subset are more likely to correspond to the receptacle than are pixels of the second subset; a scanning module configured to process the second image along a first axis by, for each point along the first axis: defining a line that is perpendicular to the first axis and intersects the first axis at the point; counting how many of the pixels in the second image located along the line are in the first subset; and recording the count; a maxima detection module configured to determine a first local maximum of the counts and a second local maximum of the counts; an elliptic calculation module configured to: estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis; estimate a position of a second edge of the receptacle based on a position of the second local maximum along the first axis; and define an ellipse based on the first and second edges; and an output module configured to output a processed image based on the first image, wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


1. A machine comprising: a camera configured to capture a first image of medication held by a receptacle; memory hardware that stores code; and processor hardware that executes the code stored by the memory hardware, wherein the code implements: a color processing module configured to create a second image based on the first image in which each pixel of the second image is identified by a single value; a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels, wherein pixels of the first subset are more likely to correspond to the receptacle than are pixels of the second subset; a scanning module configured to process the second image along a first axis by, for each point along the first axis: defining a line that is perpendicular to the first axis and intersects the first axis at the point; counting how many of the pixels in define an ellipse based on the first and second edges; and an output module configured to output a processed image based on the first image, wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


determining a likelihood that at least one medication in the receptacle is not the desired medication; and in response to the likelihood exceeding a predetermined threshold, initiating remedial action with respect to the receptacle.

7. The computer system of claim 5, wherein the instructions include, in response to the identified likelihood of mis-dispensed medication being below a threshold, capping and packaging the receptacle for distribution. 

determining a likelihood that at least one medication in the receptacle is not the desired medication; and in response to the likelihood exceeding a predetermined threshold, initiating remedial action with respect to the receptacle.


2. The machine of claim 1, wherein the color processing module is configured to, for each pixel of the first image, generate a corresponding pixel of the second image exclusive of any other pixels of the first image.
9. The computer system of claim 8, wherein creating the second image includes, for each pixel of the second image, generating the pixel by calculating a grayscale value of the corresponding pixel of the first image.
3. The machine of claim 2, wherein the color processing module is configured to, for each pixel of the first image, generate the corresponding pixel of the second image by calculating a grayscale value of the pixel.


4. The machine of claim 2, wherein the color processing module is configured to, for each pixel of the first image, generate the corresponding pixel of the second image by: setting a green value of the corresponding pixel to a sum of a green value of the pixel and a blue value of the pixel minus a red value of the pixel; setting a green value of the corresponding pixel to zero; and setting a blue value of the corresponding pixel to zero.
11. The computer system of claim 1, wherein: estimating the position of the first edge of the receptacle includes determining a first local maximum of the counts of the pixels at each point along the first axis; and estimating the position of the second edge of the receptacle includes determining a second local 

estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis; estimate a position of a second edge of the receptacle based on a position of the second local maximum along the first axis; and define an ellipse based on the first and second edges; and an output module configured to output a processed image based on the first image, wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


7. The machine of claim 1, wherein: the maxima detection module is configured to: determine the first local maximum within a first region of the second image; and determine the second local maximum within a second region of the second image; the first region and the second region are non-overlapping; and a third region of the second image is nonzero in size, does not overlap the first region, and does not overlap the second region.


14. The computer system of claim 13, wherein: the first axis is parallel to a first edge of the first image; and the second axis is perpendicular to the first axis.
8. The machine of claim 1, wherein: the scanning module is configured to process the second image along a second axis by, for each point along the second axis: defining a line that is perpendicular to the second axis and intersects the second axis at the point; counting how many of the pixels in the second image located along the line are in the first subset; and recording the count; the code further implements a second maxima detection module configured to determine a first local maximum of the counts for the second axis and a second local maximum of the counts for the second axis; and the elliptic calculation module is configured to: estimate a position of a third edge of the receptacle based on a position of the first local maximum along the second axis; estimate a position of a fourth edge of the receptacle based on a position of the second local maximum along the second axis; and define the ellipse based on the first, second, third, and fourth edges.


A method comprising: capturing a first image of medication held by a receptacle; creating a second image based on the first image in which each pixel of the second image is identified by a single value; dividing pixels of the second image into first and second mutually exclusive subsets of pixels, wherein pixels of the first subset are more likely to correspond to the receptacle than are pixels of the second subset; processing the second image along a first axis by, for each point along the first axis: defining a line that is perpendicular to the first axis and intersects the first axis at the point; counting how many of the pixels in the second image located along the line are in the first subset; and recording the count; determining a first local maximum of the counts and a second local maximum of the counts; estimating a position of a first edge of the receptacle based on a position of the first local maximum along the first axis; estimating a position of a second edge of the receptacle based on a position of the second local maximum along the first axis; defining an ellipse based on the first and second edges; and outputting a processed image based on the first image, wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


determining a likelihood that at least one medication in the receptacle is not the desired medication; and in response to the likelihood exceeding a predetermined threshold, initiating remedial action with respect to the receptacle.

determining a likelihood that at least one medication in the receptacle is not the desired medication; and in response to the likelihood exceeding a predetermined threshold, initiating remedial action with respect to the receptacle.


19. The method of claim 11 further comprising obtaining prescription information corresponding to the receptacle, wherein the prescription information specifies a desired medication; providing the processed image to a trained machine learning model to identify probabilities of medications present in the receptacle; based on the identified probabilities of medications, determining a likelihood that at least one medication in the receptacle is not the desired medication; and in response to the likelihood exceeding a predetermined threshold, initiating remedial action with respect to the receptacle.


1. A machine comprising: a camera configured to capture a first image of medication held by a receptacle; memory hardware that stores code; and processor hardware that executes the code stored by the memory hardware, wherein the code implements: a color processing module configured to create a second image based on the first image in which each pixel of the second image is identified by a single value; a pixel identification module configured to divide pixels of the second image into first and second mutually exclusive subsets of pixels, wherein pixels of the first subset are more likely to correspond to the receptacle than are pixels of the second subset; a scanning module configured to process the second image along a first axis by, for each point along the first axis: defining a line that is perpendicular to the estimate a position of a first edge of the receptacle based on a position of the first local maximum along the first axis; estimate a position of a second edge of the receptacle based on a position of the second local maximum along the first axis; and define an ellipse based on the first and second edges; and an output module configured to output a processed image based on the first image, wherein the processed image indicates that areas of the first image that are outside the defined ellipse are excluded from further processing.


8. The machine of claim 1, wherein: the scanning module is configured to process the second image along a second axis by, for each point along the second axis: defining a line that is perpendicular to the second axis and intersects the second axis at the point; counting how many of the pixels in the second image located along the line are in the first subset; and recording the count; the code further implements a second maxima detection module configured to determine a first local maximum of the counts for the second axis and a second local maximum of the counts for the second axis; and the elliptic calculation module is configured to: estimate a position of a third edge of the receptacle based on a position of the first local maximum along the second axis; estimate a position of a fourth edge of the receptacle based on a position of the second local maximum along the second axis; and define the ellipse based on the first, second, third, and fourth edges.



Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20030204357: The present invention relates to automated and semi-automated pill counting systems. More particularly, the invention relates to a semi-automated pill counting system using digital imaging technology and image recognition software.
	US 6535637: The present invention relates to dispensing a prescribed medication, in pill form, and verifying that the medication dispensed is the prescribed medication. A medication identified from a prescription (P) is dispensed into a container (C). An image of the dispensed pills is taken and processed to obtain a set of characteristic features of the pill. These features include the coloration, shape, size, and any surface features of the pills.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641